          Case 1:19-cv-07832-AJN Document 11 Filed 09/09/19 Page 1 of 1
                                                                      Cowan, Liebowitz & Latman, P.C.
                                                                      114 West 47th Street
                                                                      New York, NY 10036‐1525
                                                                      (212) 790‐9200 Tel
                                                                      (212) 575‐0671 Fax
                                                                      www.cll.com

                                                                      Jonathan Z. King
                                                                      (212) 790-9238
                                                                      jzk@cll.com


                                              September 9, 2019

Via ECF

Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Yesh Music, LLC v. Warner Music Group Corp. et al,
                Case No. 19-cv-7832

Dear Hon. Judge Nathan:

        Our firm has been retained to represent Defendant Warner Music Group Corp. (“WMG”)
in the above-captioned action. We write pursuant to Your Honor’s Individual Practices, Rule
1.D, to seek the Court’s approval of the agreement we have reached with Plaintiff’s counsel
regarding service of process and the time in which to answer or move with respect to the
Amended Complaint filed on August 26, 2019 (Docket No. 9). Specifically, we have agreed
with Plaintiff’s counsel to accept service of the Amended Complaint on behalf of WMG, and
also to extend WMG’s time to answer or move with respect to the Amended Complaint until
October 31, 2019. Because the Amended Complaint has not yet been served, there currently is
no deadline for response, and this letter represents the first request for any adjournment. Plaintiff
has consented to this request.

         We thus respectfully request that the Court approve our agreement to extend WMG’s
response to the Amended Complaint until October 31, 2019 and thank the Court for its attention
to this request.



                                              Respectfully submitted,

                                              s/ Jonathan Z. King




31003/007/3179746.1
